347 U.S. 986
74 S. Ct. 848
98 L. Ed. 1121
STATE OF ARIZONA, plaintiff,v.STATE OF CALIFORNIA et al.
No. 10, Original.
Supreme Court of the United States
June 1, 1954

It is order that George I. Haight, Esquire, of Chicago, Illinois, be, and he is hereby, appointed special master in this cause, with authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to find the facts specially and state separately his conclusions of law thereon, and to submit the same to this Court with all convenient speed, together with a draft of the decree recommended by him. The findings, conclusions, and recommended decree of the master shall be subject to consideration, revision, or approval by the Court. The master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed hereafter by the Court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and the cost of printing his report shall be charged against and be borne by the parties in such proportion as the Court hereafter may direct. If the appointment herein made of a master is not accepted, or if the place becomes vacant during the recess of the Court, the Senior Associate Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.
The CHIEF JUSTICE took no part in the consideration or decision of this order.


1
Messrs. Edmund G. Brown, Atty.Gen., Northcutt Ely, Robert L. McCarty and Prentiss Moore, Asst. Attys. Gen., and Gilbert F. Nelson, George M. Treister, Irving Jaffe and Robert Sterling Wolf, Deputy Attys. Gen., for defendant State of California.


2
Francis E. Jenney, for defendant Palo Verde Irrigation District.


3
Messrs. Harry W. Horton and R. L. Knox, Jr., for defendant Imperial Irrigation District.


4
Mr. Earl Redwine, for defendant Coachella Valley County Water District.


5
Messrs. James H. Howard, Charles C. Cooper, Jr., Donald M. Keith, Alan Patten and Frank P. Doherty, for defendant Metropolitan Water District of Southern California.


6
Mr. Roger Arnebergh, for defendant City of Los Angeles.


7
Mr. T. B. Cosgrove, for defendant City of San Diego.


8
Attorney General Brownell, for intervener United States.


9
Messrs. W. T. Mathews, Atty. Gen., Alan Bible and William J. Kane, Special Asst. Attys. Gen., and Geo. P. Annand, William N. Dunseath and John W. Barrett, Deputy Attys. Gen., for intervener State of Nevada.


10
Messrs. Ross F. Jones, Atty. Gen. of Arizona, Howard F. Thompson, Special Asst. to Atty. Gen., John H. Moeur, Burr Sutter and Perry M. Ling, for complainant.